        Case 6:19-cv-06662-WMS Document 19 Filed 08/19/21 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

REGINALD N.,

                       Plaintiff,

               v.                                                       DECISION AND ORDER

                                                                              19-CV-6662S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________

       1.      Plaintiff Reginald N. 1 brings this action pursuant to the Social Security Act

(“the Act”), seeking review of the final decision of the Commissioner of Social Security

that denied his applications for supplemental security income and disability insurance

benefits under Titles II and XVI of the Act. (Docket No. 1.) This Court has jurisdiction

over this action under 42 U.S.C. § 405(g).

       2.      Plaintiff protectively filed his Title II application with the Social Security

Administration on July 28, 2015, and his Title XVI application on September 8, 2015.

Plaintiff initially alleged disability beginning October 16, 2013, later amended to

August 10, 2013, due to osteoarthritis of the bilateral knees; type II diabetes; diabetic

neuropathy; spine disorder; obesity; shoulder osteoarthritis and impingement syndrome;

post-traumatic stress disorder; anxiety disorder; mood disorder; and (initially) low back

pain; antisocial personality disorder.         Plaintiff’s applications were denied, and he

thereafter requested a hearing before an administrative law judge (“ALJ”).


        1In accordance with this Court’s Standing Order of November 18, 2020, and consistent with

guidance from the Committee on Court Administration and Case Management of the Judicial Conference
of the United States, this Decision and Order will identify Plaintiff by first name and last initial.
        Case 6:19-cv-06662-WMS Document 19 Filed 08/19/21 Page 2 of 11




       3.        On November 9, 2016, ALJ Benjamin Chaykin held a video hearing at which

Plaintiff—represented by counsel—and Vocational Expert Thomas Heiman appeared and

testified. (R. 2 at 82; see Docket No. 9, Pl. Memo. at 1 (transcript not included in record).)

At the time of the hearing, Plaintiff was 48 years old (born January 4, 1968, R. at 92; see

Docket No. 14, Def. Memo. at 1 n.1) and had high school education. His past relevant

work was as a cook (medium exertion work) and food manager (light work). (R. at 30.)

He had no substantial gainful activity since August 10, 2013, claimed onset date (R. at

17, 20, 30).

       4.        The ALJ considered the case de novo and, on February 14, 2017, issued a

written decision denying Plaintiff’s applications for benefits.

       5.        The Appeals Council remanded on November 30, 2017, amending the

onset date to August 10, 2013, and ordered the ALJ to consider further Plaintiff’s

maximum residual functional capacity and to obtain evidence from the vocational expert

(R. at 99 17).

       6.        The ALJ held the second video hearing on August 15, 2018, at which

Plaintiff (represented by counsel) and vocational expert Brian Spillers testified (R. 38-71,

17).

       7.        The ALJ on remand considered the case de novo and, on October 26, 2018,

issued a written decision again denying Plaintiff’s applications for benefits (R. at 17). The

ALJ rendered a residual functional capacity assessment that differs from the initial

decision; at first, the ALJ found Plaintiff could perform light work (with additional

limitations). On remand, the ALJ found Plaintiff could perform sedentary work (with



       2Citations   to the underlying administrative record are designated as “R.”

                                                      2
        Case 6:19-cv-06662-WMS Document 19 Filed 08/19/21 Page 3 of 11




additional limitations, as described below). Plaintiff became an individual of advanced

age and then turned fifty years old during the pendency of these applications, making him

disabled under the Medical-Vocational Grids as of January 4, 2018 (Docket No. 14, Def.

Memo. at 1 nn.1 (noting ALJ’s typographical error on Plaintiff’s birthday), 2; R. at 31), but

not before that (R. at 30-32). Thus, the issue is determination of disability over a closed

period of August 10, 2013 (Plaintiff’s revised onset date), until January 4, 2018 (when

Plaintiff turned 50) (id.), or only until December 31, 2016 (date last insured (R. at 31)).

The ALJ concluded Plaintiff was not disabled for Title II benefits from August 10, 2013,

through his December 31, 2016, date last insured (R. at 32), but as for his Title XVI

supplemental security income application, the ALJ found Plaintiff only was disabled as of

January 4, 2018 (erroneously recorded as January 23) (R. at 32).

       8.      After the Appeals Council denied Plaintiff’s request to review the ALJ’s

remanded decision (R. at 1), he filed the current action, challenging the Commissioner’s

final decision. 3 (Docket No. 1.)

       9.      Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 9, 14.) Plaintiff filed a response on July 8,

2020 (Docket No. 15), at which time this Court took the motions under advisement without

oral argument. For the reasons that follow, Plaintiff’s motion is granted, and Defendant’s

motion is denied.

       10.     A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s


       3The ALJ’s October 26, 2018, decision became the Commissioner’s final decision on this matter
when the Appeals Council denied Plaintiff’s request for review.

                                                 3
       Case 6:19-cv-06662-WMS Document 19 Filed 08/19/21 Page 4 of 11




determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S.Ct. 389, 91 S.Ct. 1420, 26 L.Ed.2d 842 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      11.    “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988).          If supported by substantial evidence, the

Commissioner’s finding must be sustained “even where substantial evidence may support

the plaintiff's position and despite that the court’s independent analysis of the evidence

may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference and will not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      12.    The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.



                                            4
          Case 6:19-cv-06662-WMS Document 19 Filed 08/19/21 Page 5 of 11




§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity

of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-142, 107 S.Ct. 2287, 96 L.Ed.2d 119

(1987).

      13.      The five-step process is as follows:

               First, the [Commissioner] considers whether the claimant is
               currently engaged in substantial gainful activity. If he is not,
               the [Commissioner] next considers whether the claimant has
               a “severe impairment” which significantly limits his physical or
               mental ability to do basic work activities. If the claimant
               suffers such an impairment, the third inquiry is whether, based
               solely on medical evidence, the claimant has an impairment
               which is listed in Appendix 1 of the regulations. If the claimant
               has such an impairment, the [Commissioner] will consider him
               disabled without considering vocational factors such as age,
               education, and work experience; the [Commissioner]
               presumes that a claimant who is afflicted with a “listed”
               impairment is unable to perform substantial gainful activity.
               Assuming the claimant does not have a listed impairment, the
               fourth inquiry is whether, despite the claimant’s severe
               impairment, he has the residual functional capacity to perform
               his past work. Finally, if the claimant is unable to perform his
               past work, the [Commissioner] then determines whether there
               is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

      14.      Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Yuckert, supra,

482 U.S. at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step

is divided into two parts.     First, the Commissioner must assess the claimant's job

qualifications by considering his physical ability, age, education, and work experience.

Second, the Commissioner must determine whether jobs exist in the national economy



                                              5
        Case 6:19-cv-06662-WMS Document 19 Filed 08/19/21 Page 6 of 11




that a person having the claimant's qualifications could perform.            See 42 U.S.C.

§ 423(d)(2)(A); 20 C.F.R. § 404.1520(f); see also Heckler v. Campbell, 461 U.S. 458, 460,

103 S.Ct. 1952, 76 L.Ed.2d 66 (1983).

       15.    The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since the onset date of August 10, 2013. (R. at 17, 20, 84.) At step two, the ALJ

found that Plaintiff has the following severe impairment: osteoarthritis of the bilateral

knees; type II diabetes; diabetic neuropathy; spine disorder; obesity; shoulder

osteoarthritis and impingement syndrome; post-traumatic stress disorder; anxiety

disorder; mood disorder; and (initially) low back pain; antisocial personality disorder (R. at

20, 84). As for his obesity, Plaintiff was 5 foot, 4” tall, 181 pounds (R. at 89; see R. at

919) or BMI score of 30.15 (R. at 20). At step three, the ALJ found that Plaintiff does not

have an impairment or combination of impairments that meets or medically equals any

impairment(s) listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 21-24, 85-87.)

       16.    Next on remand, the ALJ found that Plaintiff retained the residual functional

capacity (“RFC”) to perform sedentary work with exceptions no climbing of ropes,

scaffolding, or ladders; occasional climbing of ramps or stairs; occasional stooping,

crouching, balancing, kneeling, and crawling; no exposure to dangerous hazards such as

unprotected heights or dangerous machinery; occasional overhead reaching, frequent

reaching in all other directions; frequent handling and fingering; frequent operation of foot

controls; and limited to simple, repetitive tasks (R. at 24).

       17.    At step four, the ALJ found Plaintiff is unable to perform any past relevant

work. (R. at 30.) At step five, the ALJ found that there are jobs that exist in significant



                                              6
        Case 6:19-cv-06662-WMS Document 19 Filed 08/19/21 Page 7 of 11




numbers in the national economy that Plaintiff can perform. The ALJ posed hypotheticals

to the second vocational expert who concluded that a claimant like Plaintiff in age,

education, and work skills and experience could perform such jobs as document preparer,

lens inserter, and final assembler (all sedentary work) (R. at 30-31.) Accordingly, the ALJ

found that Plaintiff was not disabled from August 10, 2013 (the amended onset date),

through December 31, 2016, the date last insured. (R. at 17, 31-32.) The ALJ concluded

that Plaintiff became disabled when he turned 50 years old on January 4, 2018, through

the date of decision (R. at 31).

       18.    Plaintiff argues that the RFC determination is not supported by substantial

evidence because the ALJ failed to address adequately physical opinion evidence,

regarding not recognizing his more significant limitations against stooping and reaching.

Plaintiff also contends that the ALJ failed to develop adequately the record as to Plaintiff’s

psychological impairments. For the reasons that follow, this Court agrees with Plaintiff’s

argument concerning the medical opinion supporting the physical RFC.

       19.    Addressing first Plaintiff’s alleged limitations in stooping and reaching, the

ALJ found that Plaintiff could occasionally stoop or reach overhead (R. at 24).

       20.    Consultative examiner Dr. Ingrid Wohlgemuth found on March 5, 2018, that

Plaintiff had marked limitation in squatting, bending, and kneeling and moderate limitation

“for activities that require the arms to go above the head” (R. at 922). During the

examination, Plaintiff declined to squat and used a prescribed cane, but the doctor opined

that the case did not seem necessary (R. at 920). He stated to the doctor that his activities

of daily living included cooking twice a week, laundry once a week, with his wife helping

him with dressing (R. at 919).



                                              7
        Case 6:19-cv-06662-WMS Document 19 Filed 08/19/21 Page 8 of 11




       21.    The ALJ, however, noted that the medical evidence did not demonstrate

nerve root compression, limitation of motion of the spine, motor loss accompanied by

sensory or reflex loss and positive straight leg raise, thus Plaintiff’s spinal condition did

not meet or medically equal Listing 1.04 requirements (R. at 22). The ALJ pointed out

from Dr. Wohlgemuth’s examination that Plaintiff “demonstrated full motion of the hips,

knees and ankles, bilaterally, as well as full motion of the elbows, forearms and wrists,

bilaterally” (R. at 26-27). Plaintiff, however, demonstrated limited forward elevation and

abduction of the bilateral shoulders (R. at 27; 921). The ALJ acknowledged Plaintiff’s

ongoing shoulder pain, leading to the RFC that limited Plaintiff to occasional use of ramps,

stairs, and postural activities with limits to not climbing ropes, stairs, scaffolds, or ladders

(R. at 27). The ALJ found Plaintiff could occasionally reach overhead and could frequently

reach in all other directions (R. at 27).

       22.    The ALJ thus gave Dr. Wohlgemuth’s findings “moderate weight” (R. at 29),

concluding that

       “although the evidence is generally consistent with exertional and postural
       limitations, Dr. Wohlgemuth’s ‘moderate’ limitations are vague, and the
       claimant’s generally mild baseline spinal and lower extremity examination
       findings are not consistent with marked limitations as to squatting, bending
       or kneeling. Nor does the record suggest that the claimant should avoid
       even ‘mild’ exertion, which is vague in any case,”

       (R. at 29).

       23.    Plaintiff now argues that the ALJ erroneously assessed raw medical data

(Docket No. 9, Pl. Memo. at 14). He claims that Dr. Wohlgemuth’s opinion was consistent

with Drs. Ronald Vukman (R. 572, 573, 877, 878, 1185, 1188) and Thomas McElligott

(R. 933; Docket No. 9, Pl. Memo. at 16); the ALJ gave all three opinions little weight (R. at

28-29). Defendant counters that the ALJ considered Dr. Wohlgemuth’s opinion and gave

                                               8
        Case 6:19-cv-06662-WMS Document 19 Filed 08/19/21 Page 9 of 11




it appropriate weight while including restrictions in the RFC (Docket No. 14, Def. Memo.

at 8) and considered the conflicting opinions with the other doctors (id.). Defendant

compared Dr. Wohlgemuth’s opinion with the RFC to conclude that the RFC incorporates

the doctor’s opinion (id. at 8-9).

       24.     The ALJ noted that Plaintiff alleged having difficulty reaching or stooping

(R. at 25). Plaintiff testified that his wife helped him dress because it was hard for him to

bend down and tie his shoes (R. at 58; Docket No. 9, Pl. Memo. at 6). The ALJ concluded,

however, that Plaintiff’s statements concerning the intensity, persistence, and limiting

effects of these symptoms are not fully supported from ALJ’s evaluation of the medical

evidence (R. at 25).

       25.     Defendant argues that the ALJ appropriately weighed these doctors’

opinions but also incorporated their restrictions in the RFC (Docket No. 14, Def. Memo.

at 8-9). As Plaintiff argues (Docket No. 9, Pl. Memo. at 14), however, the only basis for

this dichotomy is the ALJ weighing the medical evidence as a lay person. The ALJ is not

a medical professional and not qualified to assess the RFC based on “bare medical facts,”

Ortiz v. Colvin, 298 F. Supp. 3d 581, 586 (W.D.N.Y. 2018) (Larimer, J.); Johnson v.

Comm’r of Soc. Sec., 351 F. Supp.3d 286, 291-92 (W.D.N.Y. 2018) (Wolford, J.); Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013).

       26.     It is unclear how the ALJ evaluated these opinions and rendered the RFC

limitations.   This Court fails to see the inconsistency between the opinions of

Drs. Wohlgemuth, Vukman, and McElligott noted by Defendant and ALJ never claimed

any inconsistency there although giving different weights their respective opinions (id. at




                                             9
       Case 6:19-cv-06662-WMS Document 19 Filed 08/19/21 Page 10 of 11




17). These doctors had consistent opinion about Plaintiff’s limitations from 2015 to 2018

(R. at 572-73, 877-87, 1185-85, 756, 915, 933, 918-23).

       27.    Given the remand for reconsideration of the physical RFC, the ALJ also may

reassess the psychological RFC based upon Plaintiff’s objections (Docket No. 9, Pl.

Memo. at 18-20). Plaintiff now claims that granting little weight to the opinion of state

agency psychological consultant N.P. Shahid Ali (R. at 760) based upon internal

inconsistency and reliance upon an old version of “Paragraph B” criteria (R. at 29) and

limited weight to the opinion of Joe DelVecchio, LMSW, because his opinion was

conclusory and made the ultimate determination on disability that is reserved to the

Commissioner (Docket No. 9, Pl. Memo. at 18; R. at 386, 29) was erroneous (Docket

No. 9, Pl. Memo. at 18-20). He also faults the ALJ’s consideration of the opinion of

Christine Ransom (R. at 925-28) by giving only limited weight to her opinion (R. at 29;

Docket No. 9, Pl. Memo. at 19-20).

       28.    Given the mandate stated above for remand for the physical impairments,

this Court merely acknowledges that the psychological impairments also may be

reconsidered on remand without dictating the result of such reevaluation.



       IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 9) is GRANTED.

       FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket

No. 14) is DENIED.

       FURTHER, that this case is REMANDED to the Commissioner of Social Security

for further proceedings consistent with this decision.



                                            10
         Case 6:19-cv-06662-WMS Document 19 Filed 08/19/21 Page 11 of 11




         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.



Dated:         August 19, 2021
               Buffalo, New York


                                                       s/William M. Skretny
                                                    WILLIAM M. SKRETNY
                                                   United States District Judge




                                           11
